


EXHIBIT 10


AMENDMENT NO. 1 to STOCK PURCHASE AGREEMENT


This Amendment No. 1 to Stock Purchase Agreement (this “Amendment”) dated June
24, 2013 is executed by and among (i) on one side as sellers (A) Avisep, S.A. de
C.V. a company organized under the laws of Mexico (the “Primary Seller”), and
(B) Bevisep, S.A. de C.V. a company organized under the laws of Mexico (each a
“Seller” and, collectively, “Sellers”); and (ii) on the other side as purchasers
(A) The Sherwin-Williams Company, a corporation incorporated under the laws of
the State of Ohio, U.S. (“Primary Purchaser”), and (B) Sherwin-Williams
(Caribbean) N.V., a corporation incorporated under the laws of Curacao (each a
“Purchaser” and, collectively, “Purchasers” and, together with the Sellers, the
“Parties”).
WITNESSETH
WHEREAS, the Parties entered into that certain Stock Purchase Agreement (the
“Agreement”), dated November 9, 2012, pursuant to which the Sellers agreed to
sell and the Purchasers agreed to purchase all of the issued and outstanding
shares representing the capital stock of Consorcio Comex, S.A. de C.V. and
Conaxe, S.A. de C.V.; and
WHEREAS, the Parties desire to amend the Agreement pursuant to the terms set
forth in this Amendment.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:
1. Section 2.2(a) of the Agreement is hereby deleted and the following shall be
inserted and substituted therefore.
“On the terms and subject to the conditions of this Agreement, Sellers agree to
sell to Purchasers, and Purchaser agrees to purchase from Sellers, the Shares,
free and clear of any Liens, for a purchase price of $1,871,935,132 (the
“Purchase Price”). The Purchase Price is subject to adjustment pursuant to
Section 2.3.”
2. Section 2.2(b) of the Agreement is hereby deleted and the following shall be
inserted and substituted therefore.
“At the Closing, Purchasers shall pay to Sellers an amount equal to (i)
$1,740,710,132 less (ii) the Golden Parachute Obligations as a partial payment
of the Purchase Price (the “Closing Payment”). The Closing Payment shall be made
by wire transfer of immediately available funds to an account designated by each
of the Sellers in writing to Purchasers at least three (3) Business Days prior
to the Closing. The Closing Payment and any Purchase Price Adjustment shall be
allocated among Sellers (with respect to their Shares in the Company) as set
forth on Exhibit B.”
3. Section 7.1(ii)(B) of the Agreement is hereby deleted and the following shall
be inserted and substituted therefore.
“the Closing Date shall not have occurred on or prior to August 31, 2013 (the
“End Date”); provided, that neither Party may terminate this Agreement pursuant
to this Section 7.1(ii) if such Party is in material breach of this Agreement;”
    




--------------------------------------------------------------------------------




4. All capitalized terms used in this Amendment and not defined herein shall
have the meaning assigned to such terms in the Agreement.
5. This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one
and the same instrument. Signed counterparts of this Amendment should be
delivered by facsimile or by scanned.pdf image.
6. THIS AMENDMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES HERETO SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE UNITED MEXICAN
STATES, WITHOUT REGARD TO THE CONFLICT OF LAWS RULES THEREOF.
IN WITNESS WHEREOF, Sellers and Purchasers execute this Amendment as of the date
first above written.
SELLERS


AVISEP, S.A. DE C.V.


By: /s/ Marcos Achar Levy            
Title: Attorney-in-fact




BEVISEP, S.A. DE C.V.


By: /s/ David Achar Contreras            
Title: Attorney-in-fact




PURCHASERS


The Sherwin-Williams Company


By: /s/ C.M. Connor                
Name: C. M. Connor
Title: Chairman and Chief Executive Officer




Sherwin-Williams (Caribbean) N.V.


By: /s/ C.M. Connor                
Name: C. M. Connor
Title: Director




